CCA 20090809. Review granted on the following issues:
I. WHETHER THE MILITARY JUDGE ABUSED HIS DISCRETION WHEN HE FAILED TO SUPPRESS EVIDENCE OF CHILD PORNOGRAPHY DISCOVERED ON APPELLANT’S PERSONAL COMPUTER IN THE COURSE OF AN UNREASONABLE SEARCH CONDUCTED *404TO FIND CONTRABAND AFTER APPELLANT WAS WOUNDED IN IRAQ AND MEDICALLY EVACUATED TO THE UNITED STATES.
II. WHETHER THE ARMY COURT ERRED IN CREATING A NEW EXCEPTION TO THE FOURTH AMENDMENT WHEN IT HELD THAT THE GOVERNMENT’S SEARCH OF APPELLANT’S PERSONAL COMPUTER WAS REASONABLE BECAUSE THE GOVERNMENT WAS NOT “CERTAIN” OR “ABSOLUTELY CLEAR” THAT IT WOULD BE RETURNED TO THE WOUNDED-WARRIOR APPELLANT.
Briefs will be filed under Rule 25.